Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on March 26, 2021 has been entered, upon which, 
Specification was amended to have less than 150 words in the Abstract. 
Independent claims 1, 14, and 18 have been amended.  Commensurate amendments are made to dependent claims 7 - 10, 12, 13, 16, 17, and 20.
Applicant’s remarks argued on Claim 9 that was previously rejected under the 35 USC§ 112.
Applicant’s remarks argued on Claim 1-8, 11-16, 18, and 19 that were previously rejected under 35 U.S.C. 102. 
Applicant’s remarks argued on Claim 9, 10, 17, and 20 that were previously rejected under 35 U.S.C. 103

Applicant’s Response to Arguments

This office action is in response to Applicant's Amendments (hereafter referred to as Amendments) and Arguments/Remarks (hereafter referred to as Applicant's Arguments) filed on March 26, 2021, to overcome objections and rejections on the Non-final Rejection (hereafter referred to as the Non-final Rejection) mailed on February 9, 2021.

Response to Applicant's Arguments

Specification
The objection to the Specification have been overcome by the Amendments and hence been removed.  
Claim Rejections - 35 USC§ 112

Applicant's Arguments on Claim 9 is not persuasive and the rejection to Claim 9 stands. 
Applicant argues on page 16-17 in the Applicant's Arguments:
For at least the reasons discussed in the March 18, 2021 interview, Applicant submits that claim 9 is not indefinite, and the specification meets the written description and enablement requirements of 35 U.S.C. 112(a). Specifically, paragraph [092] of Applicant's specification states that the "gradient may be computed for a given candidate position by determining the difference in confidence values between the given candidate position and neighboring candidate positions (e.g., candidate positions above, below, left, and right of the given candidate position)." Thus, paragraph [092] provides the mathematical formula sought by the examiner, albeit in words rather than mathematical notation.
Further, in view of the disclosure of paragraphs [092] and [116], a person having ordinary skill in the art would understand the difference between (i) the "gradient of the corresponding confidence values across the one or more candidate positions," which is based on an output of a machine learning model and may be used by a robot to determine where to move from its current position, and (ii) the "computation of gradient of the standard backpropagation algorithm," which   may be used to train the machine learning model.
Regarding Claim 9, the key concept is “gradient of the corresponding confidence values across the one or more candidate positions”.  The specification recites the computation of “a gradient of confidence values” in [0092] “In an alternative implementation, robot 300 may be caused to move according to a gradient of confidence values across candidate positions 430. The gradient may be computed for a given candidate position by determining the difference in confidence values between the given candidate position and neighboring candidate positions (e.g., candidate positions above, below, left, and right of the given candidate position). The neighboring candidate positions may be directly adjacent to one another or may be separated from one another by one or more positions within the physical environment that are not selected as candidate positions.”    The present application fails to teach the specifics (such as in mathematical formulas) of the computation of the gradient, nor does it specify how the gradient computation is different from the common definition and computation of gradient of the standard backpropagation algorithm.   
Paragraph [92] (e.g "gradient may be computed for a given candidate position by determining the difference in confidence values between the given candidate position and neighboring candidate positions (e.g., candidate positions above, below, left, and right of the given candidate position).") fails to disclose the specifics on how to calculate the differences in ways that are different from the standard statistic models.  Hence, it is sufficiently precise and definite resulting in no boundaries on the claim limitation. 
If applicant admits that “the difference in confidence values” is the same as the arithmetic difference between two confidence values of any two points, then the calculation of the gradient in the present application is no different from the calculation in standard statistic models.  If the gradient calculation is the same as defined in standard statics models, Applicant's Arguments fails to disclose the distinct invention in calculating the gradient. 
Further, in view of the disclosure of paragraphs [116], the calculation of gradient is the same in both (i) the "gradient of the corresponding confidence values across the one or more candidate positions," and (ii) the "computation of gradient of the standard backpropagation algorithm," as presented in Applicant’s Argument.  Whether the gradient is by a robot to determine where to move from its current position or to train the machine learning model is merely applications of the gradient and has no bearing on the method of the calculation of the gradient.   Further, a machine model is essentially a statistic model.  The training of a machine learning using gradient does not change the method of the calculation of the gradient. 
In conclusion, the present application, as amended, fails to particularly point out and distinctly claim the novelty and invention of using gradient of confidence values beyond the definition and computation of gradient of the standard backpropagation-algorithm.  

Claim Rejections - 35 USC§ 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(l) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Applicant's Arguments on page 17-18, in regards to the 35 USC 102 rejections to the Claims 1-8, 11-16, 18, and 19 have been fully considered but they are not persuasive.  As such, the rejections made under 35 USC 102 in the Non-final Rejection stand. 
Claims 1-8, 11-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over COOPERSTOCK JR ET AL: (hereafter referred to as D1): "SELF-
Regarding Claim 1,
Applicant argues on page 17 of the Applicant's Arguments:
Specifically, amended claim 1 recites "determining, by inputting the height map and the interaction point into a pre-trained model, a plurality of candidate positions for a base of the robotic device within a region of the environment represented by the height map," where "each respective candidate  position  of the plurality  of candidate  positions is predicted to allow a manipulator of the robotic device to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at the respective candidate position." Amended claim 1 also recites "selecting a candidate position from the plurality of candidate positions," and "determining a collision-free trajectory to be followed by the manipulator of the robotic device to reach the interaction point when the base of the robotic device is positioned at the selected candidate position of the plurality of candidate positions."
For at least the reasons discussed in the March 18, 2021 interview, Applicant submits that Cooperstock does not teach the limitations of amended claim 1. Specifically, Cooperstock discusses a "controller [that] consists of five feed-forward neural networks used for the operations of approaching, centering, paralleling, reaching and adjusting." (Cooperstock, page 347, Fig. 3). However, the five feed-forward neural networks of Cooperstock are not configured to, individually or collectively, determine "a plurality of candidate positions for a base of the  robotic device within a region of the environment represented by the height map," where "each respective candidate  position  of the plurality  of candidate  positions is predicted to allow a manipulator of the robotic device to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at the respective candidate position."

Specifically, the "output [of the approaching network is] a binary value indicating whether or not [the robot] can make a further approach without colliding with the table," the output of each of the centering network and the paralleling "network is ... rotation angles of the platform," and the output of each of the "reaching network" and the "adjusting network" are rotor, shoulder, and elbow joint positions. (Cooperstock, page 249, section 4.1. Approaching; page 249, section 4.2. Centering and Paralleling, Fig. 4; page 250, Fig. 5; and page 253, Fig. 8).
Thus, the approaching network appears to be the only one of the "five feed-forward neural networks" concerned with a position of a base of the robot. However, the "binary value indicating whether or not [the robot] can make a further approach without colliding with the table," as generated by the approaching network, is not a teaching of "each respective candidate position ... [beingl predicted to allow a manipulator of the robotic device to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at the respective candidate position."
The other pending independent claims, claims 14 and 18, have been amended to recite similar limitations as amended claim 1. Accordingly, Applicant submits that claims 1, 14, and 18  are allowable, and requests that the pending § 102 rejection of claims 1, 14, and 18 be withdrawn. Further, Applicant submits that each of the pending dependent claims is allowable for at least the reason that it depends from an allowable independent claim.
Regarding Claim 1. A method comprising:
receiving sensor data representative of surfaces in a physical environment containing an interaction point for a robotic device; [D1 teaches the receiving sensor data (i.e. camera and image) representative of surfaces (i.e. page 245: E,S,M) in a physical environment contain an interaction point (i.e. page 245: G gripper position) for a robotics devices; Page 243, abstract: … using simple visual processing ...; Page 245, 2.1 An example sketch of the camera images is provided in Fig. 2.  E table edge position;  S table edge slope; M middle (center) of image.]
determining, based on the sensor data, a height map of the surfaces in the physical   environment; [D1 teaches (page 246, figure 2 and right column, paragraph "3.1.  Approaching":  the height of the table edge is determined, with figure 2 representing a "height map" comprising one surface; Also, Page 249, 4.1. Approaching,..The input units record the table edge height, ELY and ERY at the horizontal center, Mx, of each image]
determining, by inputting the height map and the interaction  point into a pre-trained model,  a plurality of candidate positions for a base of the robotic device within a region of the physical environment represented  by the height map, wherein each respective candidate position of the plurality of candidate positions is predicted to allow a manipulator of the robotic device to follow at least one collision-free trajectory to reach the interaction point  when the base of the robotic device is positioned at the respective candidate position;  [D1 teaches inputting “height maps" (as aforementioned in Parag. 3.1 "the height of the table edge" and Parag. 4.1 "the input units record the table edge height..."); and 
D1 further teaches, “one or more a plurality of candidate positions” and “a region of the physical environment represented  by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
D1 further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. ); and 
D1 further teaches “reach the interaction point when the base of the robotic device is positioned at the respective candidate position;” on Page 247, “Fig. 3. The NOVICE controller consists of five feed-forward neural networks used for the operations of approaching, centering, paralleling, reaching and adjusting.”; and on Page 243, “Various operations including approaching, centering, paralleling, reaching and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles.; and on Page 246, Parag. 3.2 Centering, “Centering involves rotating the platform until the target can be reached by moving the robot forward. This necessary to keep the target visible during subsequent operations as well as to minimize the path length that NOVICE must travel during an approach.”; and 
 D1 further teaches, predict collision-free trajectory on page 246, Parag. 3.1 Approaching, as “If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary.  Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table.  Collision avoidance muct be handled by visually obtained information… the height of the table edge, … From this value, the controller decides whether a further approach is possible without collision.”; and on page 249, Parag. 4.1 “The input units record the table edge height, ELY and ERY at at the horizontal center, Mx, of each image and the output unit provides a binary value indicating whether or not NOVICE can make a further approach without colliding with the table.”] 
selecting a candidate position from the plurality of candidate positions; [D1 teaches on Page 255, Fig. 10. “Task selection algorithm used by the master controller” which does a while loop to select a candidate position from the plurality of candidate positions;  D1 further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. );]
determining a collision-free trajectory to be followed by the manipulator of the robotic device to reach the interaction point when the base of the robotic device is positioned at [[a]] the selected candidate position of the  plurality of candidate positions; [D1 teaches, on Page 243, Abstract: Various operations including approaching, centering, paralleling, reaching, and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles; and on Page 247 Fig. 3. "five feed-forward neural networks used for the operation of approaching, centering, paralleling, reaching and adjusting.;  and on page 256, Fig. 11. multiple candidate positions of the robotic device. )] and
based on determining the collision-free trajectory, causing the base of the robotic device to move to the selected candidate position within the physical environment. [D1 teaches, on Page 256, Parag. 5 "The algorithm for coordinating the task selection of NOVICE's operation is show in Fig. 10.  Fig. 11 shows the results of an experiment where NOVICE used all of its neural controllers to guide itself towards acquiring the target."]
Regarding Claim 2. The method of claim 1, wherein the pre-trained model is trained by operations comprising:  [D1 teaches, "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. )]
determining a plurality of sample height maps each representing surfaces in a corresponding physical environment that contains therein a respective interaction point for the robotic device; [D1 teaches the training process for the pre-trained model, comprising five neural networks and sample and height maps as (on Page 248, Col. 2 Parag. 4. Controller architecture:) The NOVICE controller, shown in Fig.3, consists of five feed-forward neural networks...;  Each network maintains a set of previous samples seen from which randomly selected tokens are continually used for training.; and Page 249, Col. 1, line 3, A sequence of platform motions (i.e. sample height maps representing surfaces) and arm manipulations is required to train the controller.; and "respective interaction point" on Page 248, Parag. 3.5 Adjusting: Adjusting involves making small changes to the current joint angles of the arm so as to bring the current gripper position closer to its desired position; and on Page 253, Col. 1 4.3.4. Error sources:  Potential sources ... However, it is important to determine the effect of uncertainty in the visual estimation of the target position on the resulting gripper position (i.e. respective interaction point for the robotic device).]
determining, for each of the plurality of sample height maps, one or more validated positions for the base that allow the manipulator to follow at least one collision-free trajectory to the respective interaction point; [D1 teaches, aforementioned “plurality of sample height maps”.  It further teaches “validated position” and “at least one collision-free trajectory”, on Page 246, Parag. 3.1 Approaching, If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Ey, in the image planes 2. From this value the controller decides whether a further approach is possible without collision; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point.] and
determining, based on (i) the plurality of sample height maps, (ii) the one or more validated positions determined for each of the plurality of sample height maps, and (iii) the respective interaction point represented in each of the plurality of sample height maps, the pre- trained model. [D1 teaches, i,ii,iii, as aforementioned “plurality of sample height maps”, and "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18;]
Regarding Claim 3. The method of claim 2, wherein determining the one or more validated positions for the base of the robotic device comprises: [D1 teaches, aforementioned “plurality of sample height maps”.  It further teaches “validated position” and “at least one collision-free trajectory”, on Page 246, Parag. 3.1 Approaching, If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Ey, in the image planes 2. From this value the controller decides whether a further approach is possible without collision; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point.]
determining, for each of the plurality of sample height maps, a plurality of positions that (i) the robotic device can occupy within the corresponding physical environment and (ii) place the respective interaction point within reach of the manipulator; [D1 teaches, on Page 248, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm (i.e. manipulator) when required. The target co-ordinates in the left camera image, TLX and TLY• and the right image, Trx and Try, are used as input to the controller, ...We consider a target to be reachable if the controller's prediction of the required arm joint angles corresponds to a valid posture, that is, if all of the arm signals are within the bounds.; and Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.]
determining, for each respective position of the plurality of positions, one or more candidate trajectories for the manipulator to follow to the respective interaction point while the base is disposed at the respective position; [D1 teaches, on Page 248, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the  target. Visual feedback is used to improve the position of the arm (i.e. manipulator) when required. The target co-ordinates in the left camera image, TLX and TLY• and the right image, Trx and Try, are used as input to the controller, ...We consider a target to be reachable if the controller's prediction of the required arm joint angles corresponds to a valid posture, that is, if all of the arm signals are within the bounds.; and Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.]
determining that at least one of the one or more candidate trajectories is free of collisions; [D1 teaches, on Page 248, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the  target. Visual feedback is used to improve the position of the arm (i.e. manipulator) when required. The target co-ordinates in the left camera image, TLX and TLY• and the right image, Trx and Try, are used as input to the controller, ...We consider a target to be reachable if the controller's prediction of the required arm joint angles corresponds to a valid posture, that is, if all of the arm signals are within the bounds.; and Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.] and 
based on determining that the at least one of the one or more candidate trajectories is free of collisions, selecting the respective position as one of the one or more validated positions. [D1 teaches determining one or more collision-free trajectories, on Page 248, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm (i.e. manipulator) when required. The target co-ordinates in the left camera image, TLX and TLY• and the right image, Trx and Try, are used as input to the controller, ...We consider a target to be reachable if the controller's prediction of the required arm joint angles corresponds to a valid posture, that is, if all of the arm signals are within the bounds.; and Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.  D1 further teaches selecting the respective position as adjusting (i.e. selecting) to approach while avoiding collisions with obstacles, as on Page 243, Abstract: Various operations including approaching, centering, paralleling, reaching and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles.]
Regarding Claim 4. The method of claim 1, wherein the height map is a two-dimensional height map, [D1 teaches, on Page 245, left column, Line 10-19, Kuperstein and Rubinstein's INFANT stereo camera and Van der Smagt and Krase's monocular system proved effective for control of one joint in a two-dimensional workspace. ] and wherein determining the height map comprises:
determining, based on the sensor data, a three-dimensional representation of the surfaces in the physical environment; [D1 teaches, on Page 245, left column, Line 19-24,  we found that it doe3s not scale well to multiple joints in three-dimensional space.  Instead, we propose that this technique (i.e. a 3D technique) be used for making small adjustments only after the end effector of the robot arm has been positioned near the target.; and on Page 256. Fig 2. has left and right image of the same edge.  Jointly, it shows the 3D image of height.]
selecting, from the three-dimensional representation of the surfaces, surfaces that are above a first height threshold and below a second height threshold, wherein the second height threshold is greater than the first height threshold; [D1 teaches, on Page 244, right column, line 13, In terms of previous work in the area of sensor-guided robot control, Puget and Skordas proposed a … techniques for traditional robot control involving camera calibrations … (continued to page 245) … the camera parameters must be found and the inverse perspective projection problem solved to provide the position of the object in three-dimensional space.; and on Page 256, Fig. 2, the height thresholds can be measured. ] and
generating the two-dimensional height map based on the selected surfaces. [D1 teaches, on Page 256 Fig. 2, both Left Image and Right Image are 2D images.  of the selected surfaces. ]
Regarding Claim 5. The method of claim 4, wherein the collision-free trajectory to be followed by the manipulator is determined based on the three-dimensional representation of the surfaces in the physical environment. [D1 teaches, a 3D technique on Page 245, left column, Line 19-24, we found that it does not scale well to multiple joints in three-dimensional space.  Instead, we propose that this technique (i.e. a 3D technique) be used for making small adjustments only after the end effector of the robot arm has been positioned near the target.; and 3D image of height and table edge by showing the left and right 2D images for constructing on Page 256. Fig 2.;  3D moving—x and y axes for moving in a 2D plane and the z axis for using the arm to reach objects, as detailed on Page 246. 3.1 Approaching, 3.2 Centering, Page 249, 4.1 Approaching, and Page 247, 3.4 Reaching:  Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required.; and Page 250, 4.3 Reaching.  D1 further discloses how to avoid collisions in Fig. 11 on page 256 and page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter. ]
Regarding Claim 6. The method of claim 1, wherein the height map is a three-dimensional voxel grid, [In Computer Graphics, a heightmap (or “height map”) is commonly defined as A two-dimensional raster (pixel) image used to store surface elevations that can later be applied to a three-dimensional object.  A voxel is the three-dimensional analogue of a pixel such as a volume element (as in the instant application “occupied” vs “not occupied”) or color, of a point in a three-dimensional space. D1 teaches, on Page 256 Fig. 2, 3D height map, with both Left Image and Right Image, 2D images (as shown Elx and Ely) and the height (i.e. the third dimension as Slope SL and SR) of a point on the selected surfaces. The combined left image and right image generate a 3D voxel grid, with the Volume (occupied vs. not occupied) disclosed on page 249, right column, Parag. 4.1. Approaching: The architecture for this network is very simple, consisting of two input units, three hidden layer units, and one output unit. The input units record the table edge height, ELY and ERY at the horizontal center, Mx, of each image and the output unit provides a binary value indicating whether or not NOVICE can make a further approach without colliding with the table.) and
wherein each voxel indicates whether a portion of the physical environment represented thereby is occupied. [D1 teaches, on page 249, left column, line 1, whether or not NOVICE can make a further approach without colliding with the table.)]
Regarding Claim 7. (Currently Amended) The method of claim 1, wherein the pre-trained model is configured to determine, for each respective candidate position of the  plurality of candidate positions, a corresponding confidence value, and wherein the method further comprises:
[D1 teaches, “a plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
D1 further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. );
D1 further teaches Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.; and 
 D1 teaches, as aforementioned in Parag. 4 of this document (i.e. objection to specification), “confidence value” is the same as “confidence level”.  In statistics, a "confidence interval" is defined as a range of values that is likely to contain an unknown population parameter. When a random sample is drawn many times, a certain percentage of the confidence intervals will contain the population mean. This percentage is the "confidence level".   Therefore, the "confidence value", as interpreted as the same as "confidence level", is consistent with the definition of "confidence level" in general statistics as "probability, out of all predictions of trajectories, according to the model, the robot is to plan a collision-free trajectory for all sample candidate positions."   Confidence Interval (i.e. confidence value) is an intrinsic feature of statistical models including the backpropagation and Gaussian mentioned in the Specification (Parag. [113] and [116]).   D1 teaches error minimization of using backpropagation model on page 248, right column, the paragraph above formula (3), as “with the standard backpropagation-algorithm”; and page 250, right column, line 1 “Gaussian' equation” and line 10 ” the Gaussian network”.  A person with ordinary skills in the art would know how to calculate the confidence interval of standard backpropagation- algorithm and Gaussian network]
selecting, from the plurality of candidate positions, a first candidate position having a highest corresponding confidence value ;  [In statistic, selecting a position having the highest confident value (confidence interval) is mathematically equivalent to selection a position with the minimal error.  D1 teaches a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right column, line 28, Minimization of network error is achieved by adjusting the weights with the standard backpropagation algorithm using the generalized delta rule;  
D1 further teaches, “one or more a plurality of candidate positions” and “a region of the physical environment represented  by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
D1 further teaches Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.]
determining one or more candidate trajectories to be followed by the manipulator to reach the interaction point when the base is positioned at the first candidate position; [D1 teaches, on Page 246, Parag. 3.1 Approaching If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Ey, in the image planes 2. From this value the controller decides whether a further approach is possible without collision; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point.  Further, on Page 249, 4.1. Approaching The architecture for this network ...consisting of two input units, three hidden layer units, and one output unit. The input units record the table edge height, ELY and ERY at the horizontal center, Mx, of each image and the output unit provides a binary value indicating whether or not NOVICE can make a further approach without colliding with the table. ]
determining whether at least one of the one or more candidate trajectories is free of collisions; [D1 teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required.; and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.]
when the at least one of the one or more candidate trajectories is free of collisions, selecting, from the at least one of the one or more candidate trajectories, the collision-free trajectory to be followed by the manipulator; [D1 teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required; and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter. ] and
when the at least one of the one or more candidate trajectories is not free of collisions, selecting another candidate position for collision testing, wherein the another candidate position has a highest corresponding confidence value of any untested candidate positions of the one or more candidate positions. [D1 teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required.; and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.  D1 further teaches, as aforementioned, a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right column, line 28, Minimization of network error is achieved by adjusting the weights with the standard backpropagation algorithm using the generalized delta rule;]
	Regarding Claim 8. (Currently Amended) The method of claim  1,  wherein  the  pre-trained  model  1s configured to determine, for each respective candidate position of the  plurality of candidate positions, a corresponding  confidence  value,  and  wherein  the  method  further comprises: [D1 teaches, “one or more a plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
D1 further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. );
D1 further teaches Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.; and 
D1 further teaches, as aforementioned, a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right column, line 28, Minimization of network error is achieved by adjusting the weights with the standard backpropagation algorithm using the generalized delta rule.  In statistic, selecting a position having the highest confident value (confidence interval) is mathematically equivalent to selection a position with the minimal error. ]
selecting, from the plurality of candidate positions, a candidate position having a highest corresponding confidence value [D1 teaches, as aforementioned, a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right column, line 28, Minimization of network error is achieved by adjusting the weights with the standard backpropagation algorithm using the generalized delta rule.  In statistic, selecting a position having the highest confident value (confidence interval) is mathematically equivalent to selection a position with the minimal error.; and 
D1 further teaches, “a plurality of candidate positions” and “a region of the physical environment represented  by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
D1 further teaches Parag. 3.5, Adjusting involves making small changes (i.e. one or more positions) to the current joint angles of the arm so as to bring the current gripper position (i.e. respective interaction point) closer to its desired position.]  and
[D1 teaches, on Page 246, Parag. 3.1 Approaching  and on Page 249, 4.1. Approaching teach how to move the robot toward the selected candidate position before Page 247, Parag. 3.4 Reaching, which is to extend the arm (i.e. manipulator) and reach the target collision-free: Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.]
Regarding Claim 11. The method of claim 1, wherein the pre-trained model comprises an artificial neural network (ANN). [D1 teaches, on Page 247 Fig. 3. "five feed-forward neural networks used for the operation of approaching, centering, paralleling, reaching and adjusting.;  and paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18;]
Regarding Claim 12. (Currently Amended) The method of claim 11, wherein the ANN comprises:
one or more first layers configured to determine a second plurality of candidate positions for respective bases of a plurality of different robotic devices each having a different physical structure, wherein the plurality of different robotic devices comprises the robotic device; and [D1 teaches, Page 250, Fig. 5 shows using four input units and 16 hidden layer neural networks to determine the candidate positions for three output robotic devices (base rotor, shoulder, and elbow angles). Page 251, Parag. 4.3.2 Neural network method describes it in detail. and 
D1 further teaches, on Page 255, Fig. 10. “Task selection algorithm used by the master controller” which does a while loop to select a first, second, third, etc. candidate positions from the plurality of candidate positions;] and
one or more second layers configured to select, from the second plurality of candidate positions, the plurality of candidate positions for the base of the robotic device based on a physical structure of the robotic device. [D1 teaches, Page 253, Fig. 8 Adjusting Network, shows one second layer to select from multiple candidate positions and choose the best position for the three different physical structure of robotic devices (i.e. rotor, shoulder and elbow).  Page 254, right column describes the process in details.; and 
D1 further teaches, on Page 255, Fig. 10. “Task selection algorithm used by the master controller” which does a while loop to select a first, second, third, etc. candidate positions from the plurality of candidate positions;]
Regarding Claim 13. (Currently Amended) The method of claim 1, further comprising: 
determining the plurality of candidate positions by inputting into the pre- trained model (i) a pose of an object disposed at the interaction point and (ii) a structure of an end effector connected to the manipulator and configured to interact with the object. [D1 teaches, Page 253, Fig. 8 Adjusting Network, shows the desired position of the gripping (interaction) point on the object (through the desired change in Glx and Grx) and the current pose (position) of the gripper  (the end effectors) connected to the manipulator (rotor, shoulder, elbow) and configured to interact (grip) with the object.  Page 254, right column describes the process in details.]
Regarding Claim 14. A robotic device comprising:
[D1 teaches, Fig. 3 (page 247) and Fig. 7 (page 252) shows the base rotor, shoulder, elbow, and gripper; Parag. 4.3.2 Neural network method  …three output units (base rotor, shoulder, and elbow angles)]
a manipulator connected to the base; [D1 teaches, Fig. 3 (page 247) and Fig. 7 (page 252) shows the manipulator (gripper, elbow, and shoulder) connected to the base;]
a sensor; [D1 teaches, Camera, as mentioned on page 245, Paragraph 21 Terminology] and
a control system [D1 teaches, Page 257, right column, Parag. 7. Conclusions A mobile robot system, controlled by a collection of small neural networks…] configured to:
receive, from the sensor, sensor data representative of surfaces in a physical environment containing an interaction point for the manipulator; [D1 teaches the receiving sensor data (i.e. camera and image) representative of surfaces (i.e. page 245: E,S,M) in a physical environment contain an interaction point (i.e. page 245: G gripper position) for a robotics devices; Page 243, abstract: … using simple visual processing ...; Page 245, 2.1 An example sketch of the camera images is provided in Fig. 2.  E table edge position;  S table edge slope; M middle (center) of image.]
determine, based on the sensor data, a height map of the surfaces in the physical environment; [D1 teaches, (page 246, figure 2 and right column, paragraph "3.1.  Approaching":  the height of the table edge is determined, with figure 2 representing an "height map" comprising one surface; Also, Page 249, 4.1. Approaching, ..The input units record the table edge height, ELY and ERY at the horizontal center, Mx, of each image]
determine, by inputting the height map and the interaction point into a pre-trained model,   a plurality of candidate positions for the base within a region of thephysical environment represented by the height map, wherein each respective candidate position of the plurality of candidate positions is predicted to allow the manipulator to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at the respective candidate position; [D1 teaches inputting “height maps" (as aforementioned in Parag. 3.1 "the height of the table edge" and Parag. 4.1 "the input units record the table edge height..."); and 
D1 further teaches, “one or more a plurality of candidate positions” and “a region of the physical environment represented  by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
D1 further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. ); and 
D1 further teaches “reach the interaction point when the base of the robotic device is positioned at the respective candidate position;” on Page 247, “Fig. 3. The NOVICE controller consists of five feed-forward neural networks used for the operations of approaching, centering, paralleling, reaching and adjusting.”; and on Page 243, “Various operations including approaching, centering, paralleling, reaching and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles.; and on Page 246, Parag. 3.2 Centering, “Centering involves rotating the platform until the target can be reached by moving the robot forward. This necessary to keep the target visible during subsequent operations as well as to minimize the path length that NOVICE must travel during an approach.”; and 
 D1 further teaches, predict collision-free trajectory on page 246, Parag. 3.1 Approaching, as “If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary.  Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table.  Collision avoidance muct be handled by visually obtained information… the height of the table edge, … From this value, the controller decides whether a further approach is possible without collision.”; and on page 249, Parag. 4.1 “The input units record the table edge height, ELY and ERY at at the horizontal center, Mx, of each image and the output unit provides a binary value indicating whether or not NOVICE can make a further approach without colliding with the table.”] 
select a candidate position from the plurality of candidate positions; [D1 teaches on Page 255, Fig. 10. “Task selection algorithm used by the master controller” which does a while loop to select a candidate position from the plurality of candidate positions;  D1 further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. );]
determine a collision-free trajectory to be followed by the manipulator to reach the interaction point when the base is positioned at [[a]] the selected candidate position of the plurality of candidate positions; [D1 teaches on Page 243, Abstract: Various operations including approaching, centering, paralleling, reaching, and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles;   and Page 247 Fig. 3. "five feed-forward neural networks used for the operation of approaching, centering, paralleling, reaching and adjusting.;   and on page 256, Fig. 11 multiple candidate positions of the robotic device. )] and
based on determining the collision-free trajectory, provide instructions to cause the base to move to the selected candidate position within the physical environment. [D1 teaches, on Page 256, Parag. 5 "The algorithm for coordinating the task selection of NOVICE's operation is show in Fig. 10.  Fig. 11 shows the results of an experiment where NOVICE used all of its neural controllers to guide itself towards acquiring the target."
Regarding Claim 15. The robotic device of claim 14, wherein the pre-trained model is trained by operations comprising: [D1 teaches, "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. )]
determining a plurality of sample height maps each representing surfaces in a corresponding physical environment that contains therein a respective interaction point for the robotic device; [D1 teaches, discloses the training process for the pre-trained model, comprising five neural networks and sample and height maps as on Page 248, Col. 2 Parag. 4. Controller architecture:  The NOVICE controller, shown in Fig.3, consists of five feed-forward neural networks...; Each network maintains a set of previous samples seen from which randomly selected tokens are continually used for training.; and Page 249, Col. 1, line 3, A sequence of platform motions (i.e. sample height maps representing surfaces) and arm manipulations is required to train the controller.; and "respective interaction point" on Page 248, Parag. 3.5 Adjusting: Adjusting involves making small changes to the current joint angles of the arm so as to bring the current gripper position closer to its desired position.; and on Page 253, Col. 1 4.3.4. Error sources Potential sources ... However, it is important to determine the effect of uncertainty in the visual estimation of the target position on the resulting gripper position (i.e. respective interaction point for the robotic device).]
determining, for each of the plurality of sample height maps, one or more validated positions for the base that allow the manipulator to follow at least one collision-free trajectory to the respective interaction point; [D1 teaches, discloses the training process for the pre-trained model, comprising five neural networks and sample and height maps as on Page 248, Col. 2 Parag. 4. Controller architecture:  The NOVICE controller, shown in Fig.3, consists of five feed-forward neural networks...;  Each network maintains a set of previous samples seen from which randomly selected tokens are continually used for training.; and Page 249, Col. 1, line 3, A sequence of platform motions (i.e. sample height maps representing surfaces) and arm manipulations is required to train the controller.; and "respective interaction point" on Page 248, Parag. 3.5 Adjusting: Adjusting involves making small changes to the current joint angles of the arm so as to bring the current gripper position closer to its desired position.; and on Page 253, Col. 1 4.3.4. Error sources Potential sources ... However, it is important to determine the effect of uncertainty in the visual estimation of the target position on the resulting gripper position (i.e. respective interaction point for the robotic device).; and on Page 246, Parag. 3.1 Approaching If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Ey, in the image planes 2. From this value the controller decides whether a further approach is possible without collision.; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point.] and
determining, based on (i) the plurality of sample height maps, (ii) the one or more validated positions determined for each of the plurality of sample height maps, and (iii) the respective interaction point represented in each of the plurality of sample height maps, the pre- trained model. [D1 teaches, i,ii,iii, as aforementioned plurality of sample height maps, and "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18;]
Regarding Claim 16. (Currently Amended) The robotic device of claim 14, wherein the pre-trained model is configured to determine, for each respective candidate position of the  plurality of candidate positions, a corresponding confidence value, and wherein the control system is further configured to: [D1 teaches "pre-trained model" on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; D1 teaches multiple candidate positions on page 256, Fig. 11; D1 teaches “confidence interval” (i.e. “confidence value”) as an intrinsic feature of backpropagation model and Gaussian model (backpropagation model on page 248, right column, the paragraph above formula (3), as “with the standard backpropagation-algorithm”; and Gaussian model  on page 250, right column, line 1 “Gaussian' equation” and line 10 ” the Gaussian network”.; and 
D1 further teaches, “one or more a plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
D1 further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. );]
select, from the plurality of candidate positions, a first candidate position having a

highest corresponding confidence value [In statistic, selecting a position having the highest confident value (confidence interval) is mathematically equivalent to selection a position with the minimal error. D1 teaches a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right column, line 28, Minimization of network error is achieved by adjusting the weights with the standard backpropagation algorithm using the generalized delta rule; and D1 further teaches on Page 255, Fig. 10. “Task selection algorithm used by the master controller” which does a while loop to select one or more candidate positions from the plurality of candidate positions;]
determine one or more candidate trajectories to be followed by the manipulator to reach the interaction point when the base is positioned at the first candidate position; [D1 teaches, on Page 246, Parag. 3.1 Approaching If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Ey, in the image planes 2. From this value the controller decides whether a further approach is possible without collision; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point. Further, on Page 249, 4.1. Approaching The architecture for this network... consisting of two input units, three hidden layer units, and one output unit. The input units record the table edge height, ELY and ERY at the horizontal center, Mx, of each image and the output unit provides a binary value indicating whether or not NOVICE can make a further approach without colliding with the table. ]
 determine whether at least one of the one or more candidate trajectories is free of collisions; [D1 teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required.; and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.]
when the at least one of the one or more candidate trajectories is free of collisions, select, from the at least one of the one or more candidate trajectories, the collision-free trajectory to be followed by the manipulator; [D1 teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required; and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter. ] and
when the at least one of the one or more candidate trajectories is not free of collisions, select another candidate position for collision testing, wherein the another candidate position has a highest corresponding confidence value of any untested candidate positions of the  plurality of candidate positions. [D1 teaches, on Page 247, Parag. 3.4 Reaching: Reaching consists of extending the arm so that the gripper can be closed around the target. Visual feedback is used to improve the position of the arm when required.; and on Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.  D1 further teaches, as aforementioned, a way to minimize error (i.e. maximize confidence value as a person with ordinary skills in the art knows) on Page 248, right column, line 28, Minimization of network error is achieved by adjusting the weights with the standard backpropagation algorithm using the generalized delta rule;]
Regarding Claim 18. A non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a computing device, cause the computing device to perform operations comprising: [D1 teaches, on Page 243, 1. 1. Introduction Traditional approaches to robot control using computer vision  ....  As a person with ordinary knowledge in the art would know a computer uses non-transitory computer-readable storage medium (i.e. software, code, instructions) to control robots.]
receiving sensor data representative of surfaces in a physical environment containing an interaction point for a robotic device; [D1 teaches the receiving sensor data (i.e. camera and image) representative of surfaces (i.e. page 245: E,S,M) in a physical environment contain an interaction point (i.e. page 245: G gripper position) for a robotics devices; Page 243, abstract: … using simple visual processing ...; Page 245, 2.1 An example sketch of the camera images is provided in Fig. 2. E table edge position; S table edge slope; M middle (center) of image.]
 determining, based on the sensor data, a height map of the surfaces in the physical environment; [D1 teaches (page 246, figure 2 and right column, paragraph "3.1. Approaching": the height of the table edge is determined, with figure 2 representing a "height map" comprising one surface; Also, Page 249, 4.1. Approaching,..The input units record the table edge height, ELY and ERY at the horizontal center, Mx, of each image]
determining, by inputting the height map and the interaction  point into a pre-trained model,  a plurality of candidate positions for a base of the robotic device within a region of the physical environment represented by the height map, wherein each respective candidate position of the plurality of candidate positions is predicted to allow a manipulator of the robotic device to follow at least one collision-free trajectory to reach the interaction point when the base of the robotic device is positioned at the respective candidate position; selecting a candidate position from the plurality of candidate positions;
 determining, by inputting the height map and the interaction point into a pre-trained model, one or more candidate positions for a base of the robotic device to allow a manipulator of the robotic device to reach the interaction point; [D1 teaches inputting “height maps" (as aforementioned in Parag. 3.1 "the height of the table edge" and Parag. 4.1 "the input units record the table edge height...") and "candidate positions" (Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions) into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre- trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. )] 
determining a collision-free trajectory to be followed by the manipulator of the robotic device to reach the interaction point when the base of the robotic device is positioned at a selected candidate position of the one or more candidate positions; [D1 teaches, on Page 243, Abstract: Various operations including approaching, centering, paralleling, reaching, and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles; and on Page 247 Fig. 3. "five feed-forward neural networks used for the operation of approaching, centering, paralleling, reaching and adjusting.;  and on page 256, Fig. 11. multiple candidate positions of the robotic device. )] and
based on determining the collision-free trajectory, providing instructions to cause the base of the robotic device to move to the selected candidate position within the physical environment. [D1 teaches, on Page 256, Parag. 5 "The algorithm for coordinating the task selection of NOVICE's operation is show in Fig. 10. Fig. 11 shows the results of an experiment where NOVICE used all of its neural controllers to guide itself towards acquiring the target."]
Regarding Claim 19. The non-transitory computer-readable medium of claim 18, wherein the pre-trained model is trained by operations comprising: [As a person with ordinary skills in the art knew, at the time D1 was written, to “non-transitory computer-readable medium” such as hard drives was intrinsic to modern computers. D1 teaches Page 243, 1. 1. Introduction Traditional approaches to robot control using computer vision…; D1 further teaches, "pre-trained model" (i.e. page 247 Fig. 3. "five feed- forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. )] 
determining a plurality of sample height maps each representing surfaces in a corresponding physical environment that contains therein a respective interaction point for the robotic device; [D1 teaches the training process for the pre-trained model, comprising five neural networks and sample and height maps as (on Page 248, Col. 2 Parag. 4. Controller architecture:) The NOVICE controller, shown in Fig.3, consists of five feed-forward neural networks...; Each network maintains a set of previous samples seen from which randomly selected tokens are continually used for training.; and Page 249, Col. 1, line 3, A sequence of platform motions (i.e. sample height maps representing surfaces) and arm manipulations is required to train the controller.; and "respective interaction point" on Page 248, Parag. 3.5 Adjusting: Adjusting involves making small changes to the current joint angles of the arm so as to bring the current gripper position closer to its desired position; and on Page 253, Col. 1 4.3.4. Error sources: Potential sources ... However, it is important to determine the effect of uncertainty in the visual estimation of the target position on the resulting gripper position (i.e. respective interaction point for the robotic device).]
[D1 teaches, aforementioned “plurality of sample height maps”. It further teaches “validated position” and “at least one collision-free trajectory”, on Page 246, Parag. 3.1 Approaching, If NOVICE is not sufficiently close to the target to permit reaching, approaching is necessary. Approaching consists of moving forward a fixed amount, so long as this does not result in a collision with the table. Collision avoidance must be handled by visually obtained information, in this case, the height of the table edge, Ey, in the image planes 2. From this value the controller decides whether a further approach is possible without collision; and Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point.]  and
determining, based on (i) the plurality of sample height maps, (ii) the one or more validated positions determined for each of the plurality of sample height maps, and (iii) the respective interaction point represented in each of the plurality of sample height maps, the pre- trained model. [D1 teaches, i,ii,iii, as aforementioned “plurality of sample height maps”, and "pre- trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18;]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant's Arguments on page 17-18, in regards to the 35 USC 103 rejections to the  in the Non-final Rejection stand. 
Claim 9, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1, further in view of US 20130079990 A1, 13/558407, FRITSCH (hereafter referred to as D2.)  
Regarding Claim 9. (Currently Amended) The method of claim 1, wherein the pre-trained model is configured to determine, for each respective candidate position of the plurality of candidate positions, a corresponding confidence value, and wherein the method further comprises:  [D1 teaches, "pre-trained model" on page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3.;  and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. ; As aforementioned in the rejection to Claim 7 under 35 USC § 102, "confidence value" in the instant application is interpreted as the same as "confidence level", as defined in general statistics, and specifically as "probability, out of all predictions of trajectories, according to the model, the robot is to plan a collision-free trajectory for all sample candidate positions."   Confidence Value (confidence interval) is an intrinsic feature for statistical models including many neural network models (i.e. pre-trained model) such as backpropagation and Gaussian as disclosed in the instant application, Specification Parag. [113] and [116].; and 
D1 further teaches, “plurality of candidate positions” and “a region of the physical environment represented  by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; ] and 
determining a gradient of the corresponding confidence values across the plurality of plurality of D1 teaches, using weights in the models, on page 248, line 9, “All weights are initialized to random values between 1 and 0.2”; and in the paragraph above formula (3) “by adjusting the weights with the standard backpropagation algorithm using generalized delta rule.”  
D1 does not explicitly teach using confidence value as weights and calculate “a gradient of the corresponding confidence values across the one or more candidate positions…”  
D2, however, teaches using the gradient of confidence value as in [0109] “Instead of the integration-based absorption distances described in FIG. 9 to FIG. 12, also other techniques can be used to compute the spatial features. For example, instead of extracting threshold-based distances, the integral can be analyzed for other properties, like e.g. the shape of the integral. As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of D1 with the teachings of D2 by taking into account using confidence values as the weight in neural network models in D1 to calculate (i.e. determine) “a gradient of the corresponding confidence values across the one or more candidate positions, wherein the gradient defines, for each pair of neighboring candidate positions of the one or more candidate positions, a difference between the corresponding confidence values of the neighboring candidate positions”.  The gradient of the corresponding confidence values will help the model to reach the best collision-free trajectory (i.e. the trajectory with the highest confidence value) in the shortest time. This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]
 	before determining the collision-free trajectory to be followed by the manipulator, causing the base to move in a direction associated with a highest value of the gradient. [D1 teaches, determining the collision-free trajectory on Page 246, Parag. 3.1 Approaching; and on Page 249, 4.1. Approaching teach how to move the robot toward the selected candidate position (i.e. causing the base to move in a direction associated with a highest value of the gradient); and on Page 247, Parag. 3.4 Reaching, which is to extend the arm (i.e. manipulator) and reach the target collision-free: Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter. D1 teaches “confidence value”, but does not explicitly teach using “a gradient of the corresponding confidence values “; D2, however, teaches using the gradient of confidence value as in [0109] “… As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of D1 with the teachings of D2 by using confidence values as the weight in neural network models disclosed in D1 to calculate “a gradient of the corresponding confidence values” to make the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]
Regarding Claim 10. The method of claim 9, further comprising:
receiving updated sensor data representative of the surfaces in the physical environment; [D1 teaches receiving sensor data (i.e. camera and image) representative of surfaces (i.e. page 245: E,S,M) in a physical environment contain an interaction point (i.e. page 245: G gripper position) for a robotics devices; D1 further teaches receiving sensor data after the camera is re-orientated on Page 257, right column, line 7, Another surprising... following the reorientation of one camera.;  D1 further discloses details on Page 243, abstract: … using simple visual processing ...; Page 245, 2.1 An example sketch of the camera images is provided in Fig. 2.  E table edge position;  S table edge slope; M middle (center) of image. Page 257, left column, line 3 teaches updated sensor data, As a result of the perceived modification of the target positions, Tx and Ty and their disparity between the two images, the error for a reaching operation increased slightly in lateral and vertical displacement as well as depth. ]
determining, based on the updated sensor data, an updated height map of the surfaces in the physical environment; [D1 teaches, re-orientation of the camera will capture a new image with updated height map as on Page 257, right column, line 7, Another surprising result was the rapid performance improvement observed with on-line training active for all networks following the re-orientation of one camera. After only three docking and reaching sequences following the re-orientation, NOVICE was able to perform the operation successfully with no corrective rotation or reaching control. ]
determining, by inputting the updated height map into the pre-trained model, an updated corresponding confidence value for each respective candidate position of the plurality of [D1 teaches inputting "height maps" (as aforementioned in Parag. 3.1 "the height of the table edge" and Parag. 4.1 "the input units record the table edge height...") and "candidate positions" (Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions) into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and as detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11.; and D1 further teaches, “plurality of candidate positions” and “a region of the physical environment represented  by the height map,”as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.;] and
determining an updated gradient of the updated corresponding confidence values across the plurality of candidate positions; [D1 teaches “update” as “re-orientation of the camera will capture a new image with updated height map” on Page 257, right column, line 7.; D1 further teaches “confidence value” as detailed in the 35 USC § 102 rejection to Claim 7. D1 does not explicitly teach using “a gradient of the corresponding confidence values “; D2, however, teaches using the gradient of confidence value as in [0109] “… As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of D1 with the teachings of D2 by using confidence values as the weight in neural network models disclosed in D1 to calculate “a gradient of the corresponding confidence values”. This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)] and
adjusting a direction of motion of the base based on the updated gradient while determining the collision-free trajectory to be followed by the manipulator. [D1 teaches adjusting direction of motion as approaching, centering, paralleling, reaching, and adjusting, as on Page 243, Abstract: Various operations including approaching, centering, paralleling, reaching and adjusting are performed by the robot as it navigates towards the target. The robot attempts to grasp targets that are sufficiently close, or approach them while avoiding collisions with obstacles; and Page 247 Fig. 3. "five feed-forward neural networks used for the operation of approaching, centering, paralleling, reaching and adjusting.; and on page 256, Fig. 11 multiple candidate positions of the robotic device.; and on Page 256, Parag. 5 "The algorithm for coordinating the task selection of NOVICE's operation is show in Fig. 10.  Fig. 11 shows the results of an experiment where NOVICE used all of its neural controllers to guide itself towards acquiring the target."; and on Page 256, Fig. 11 shows a collision-free trajectory the robot base and the manipulator to reach the respective interaction point. D1 further teaches “confidence value” as detailed in the 35 USC § 102 rejection to Claim 7. D1 does not explicitly teach using “a gradient of the corresponding confidence values “; D2, however, teaches using the gradient of confidence value as in [0109] “… As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of D1 with the teachings of D2 by using confidence values as the weight in neural network models disclosed in D1 to calculate “a gradient of the corresponding confidence values”.  This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]
Regarding Claim 17. (Currently Amended) The robotic device of claim 14, wherein the pre-trained model is configured to determine, for each respective candidate position of the plurality of candidate positions, a corresponding confidence value, and wherein the control system is further configured to:  [D1 teaches, "pre-trained model" on  page 247 Fig. 3. "five feed-forward neural networks used for the operation of ... and detailed on pages 246 - 247, paragraphs 3.1. - 3.3. and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; D1 further teaches multiple candidate positions of the robotic device disclosed on page 256, Fig. 11.; and 
D1 further teaches, “plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.;]
determine a gradient of the corresponding confidence values across the plurality of plurality of candidate positions, a difference between the corresponding confidence values of the neighboring candidate positions; and  [D1 teaches, using weights in the models, on page 248, line 9, “All weights are initialized to random values between 1 and 0.2”; and in the paragraph above formula (3) “by adjusting the weights with the standard backpropagation algorithm using generalized delta rule.” ]
D1 does not explicitly teach using confidence value as weights and calculate “a gradient of the corresponding confidence values across the one or more candidate positions…”  
D2, however, teaches using the gradient of confidence value as in [0109] “…As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of D1 with the teachings of D2 by taking into account using confidence values as the weight in neural network models in D1 to calculate (i.e. determine) “a gradient of the corresponding confidence values across the one or more candidate positions, …”.  The gradient of the corresponding confidence values will help the model to reach the best collision-free trajectory (i.e. the trajectory with the highest confidence value) in the shortest time. This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]  and
before determining the collision-free trajectory to be followed by the manipulator, provide instructions to cause the base to move in a direction associated with a highest value of the gradient. [D1 teaches, determining the collision-free trajectory on Page 246, Parag. 3.1 Approaching; and on Page 249, 4.1. Approaching teach how to move the robot toward the selected candidate position (i.e. causing the base to move in a direction associated with a highest value of the gradient); and on Page 247, Parag. 3.4 Reaching, which is to extend the arm (i.e. manipulator) and reach the target collision-free: Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.  D1 further teaches, using weights in the models, on page 248, line 9, “All weights are initialized to random values between 1 and 0.2”; and in the paragraph above formula (3) “by adjusting the weights with the standard backpropagation algorithm using generalized delta rule.”  
D1 does not explicitly teach using confidence value as weights and calculate “a gradient of the corresponding confidence values across the one or more candidate positions…”  
D2, however, teaches using the gradient of confidence value as in [0109] “…As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of D1 with the teachings of D2 by taking into account using confidence values as the weight in neural network models in D1 to calculate (i.e. determine) “a gradient of the corresponding confidence values across the one or more candidate positions, …”.  The gradient of the corresponding confidence values will help the model to reach the best collision-free trajectory (i.e. the trajectory with the highest confidence value) in the shortest time. This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]
Regarding Claim 20.  (Currently Amended) The non-transitory computer-readable medium of claim 18, wherein the pre-trained model is configured to determine, for each respective candidate position of the plurality of candidate positions, a corresponding confidence value, and wherein the operations further comprise: [D1 teaches, on Page 243, 1. 1. Introduction Traditional approaches to robot control using computer vision  ....  As a person with ordinary knowledge in the art would know a computer uses non-transitory computer-readable storage medium (i.e. software, code, instructions) to control robots. D1 teaches "pre-trained model" on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; D1 teaches multiple candidate positions of the robotic device disclosed on page 256, Fig. 11; D1 teaches “confidence interval” (i.e. “confidence value”) as an intrinsic feature of backpropagation model and Gaussian model (backpropagation model on page 248, right column, the paragraph above formula (3), as “with the standard backpropagation-algorithm”; and Gaussian model  on page 250, right column, line 1 “Gaussian' equation” and line 10 ” the Gaussian network”.; and 
D1 further teaches, “plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.;] and
determining a gradient of the corresponding confidence values across the plurality of  plurality of candidate positions, a difference between the corresponding confidence values of the neighboring candidate positions; [D1 teaches, using weights in the models, on page 248, line 9, “All weights are initialized to random values between 1 and 0.2”; and in the paragraph above formula (3) “by adjusting the weights with the standard backpropagation algorithm using generalized delta rule.”; and 
D1 further teaches, “plurality of candidate positions” as a set of all possible points, as on page 245, Parag. 2.1, “An example sketch of the camera images is provided in Fig. 2.”, which teaches a plurality of images and hence plurality of candidate positions; and as on page 246, Parag. 4, Definition 1. Image space is the set of all possible x and y co-ordinates of an object.; and
D1 further teaches "candidate positions" (i.e. interaction  points)  (in Parag. 2.1 T-target position and G-gripper position and Fig. 2 shows left and right target positions and gripper positions); and into "pre-trained model" (i.e. page 247 Fig. 3. "five feed-forward neural networks used for the operation of ...) an detailed on pages 246 - 247, paragraphs 3.1. - 3.3 and on pages 249 - 250, paragraphs 4.1. - 4.2.2., with the five neural network as pre-trained model, the training process disclosed on page 249, right column, lines 3 - 18; and multiple candidate positions of the robotic device disclosed on page 256, Fig. 11. );
D1 does not explicitly teach using confidence value as weights and calculate “a gradient of the corresponding confidence values across the one or more candidate positions…”  
D2, however, teaches using the gradient of confidence value as in [0109] “…As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of D1 with the teachings of D2 by taking into account using confidence values as the weight in neural network models in D1 to calculate (i.e. determine) “a gradient of the corresponding confidence values across the one or more candidate positions, …”.  The gradient of the corresponding confidence values will help the model to reach the best collision-free trajectory (i.e. the trajectory with the highest confidence value) in the shortest time. This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]  and
before determining the collision-free trajectory to be followed by the manipulator, providing instructions to cause the base to move in a direction associated with a highest value of the gradient. [D1 teaches, determining the collision-free trajectory on Page 246, Parag. 3.1 Approaching; and on Page 249, 4.1. Approaching teach how to move the robot toward the selected candidate position (i.e. causing the base to move in a direction associated with a highest value of the gradient); and on Page 247, Parag. 3.4 Reaching, which is to extend the arm (i.e. manipulator) and reach the target collision-free: Page 248, left column, 4th Parag. "By training the researching controller near... If the target is reachable, the controller directs the arm to assume the appropriate posture. Otherwise, the controller decides whether to approach further, or, if NOVICE is in danger of crashing into the table, to navigate around its perimeter.  
D1 teaches “confidence value”, but does not explicitly teach using “a gradient of the corresponding confidence values “; D2, however, teaches using the gradient of confidence value as in [0109] “… As another example following the idea of ray extraction, the gradient of the raw confidence values along the ray could serve as feature value.”   Thus, it would have been obvious to one of ordinary skill in the art at the time of filing this instant application to modify the invention of D1 with the teachings of D2 by using confidence values as the weight in neural network models disclosed in D1 to calculate “a gradient of the corresponding confidence values”  This makes the models run faster, save computing time, and allow the model to generate the best prediction (the prediction with minimal errors.)]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHOU whose telephone number is (571)272-5478. The examiner can normally be reached on M-F, 8:00a.m.-4:30p.m EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service 

/W.Z./
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665